Exhibit 10.2

ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (this “Assignment”) is executed as of the 18 day of
February, 2014, by TRINSIC ACQUISITION COMPANY, LLC, a Delaware limited
liability company, (“Assignor”) and GGT TRG RIM TX, LLC, a Delaware limited
liability company (“Assignee”).

R E C I T A L S:

A. GDG Overlook LLC, a Texas limited liability company, (“Seller”) and Assignor
entered into that certain Purchase and Sale Agreement dated February 11, 2013,
(as amended, the “Contract”) for the purchase of the real property described on
Exhibit A attached hereto, together with all improvements located thereon (the
“Property”).

B. Seller and Assignor executed that certain First Amendment to Purchase and
Sale Agreement dated May 13, 2013, that certain Second Amendment to Purchase and
Sale Agreement dated June 12, 2013, that certain Third Amendment to Purchase and
Sale Agreement dated June 20, 2013, that certain Fourth Amendment to Purchase
and Sale Agreement dated June 28, 2013, and that certain Fifth Amendment to
Purchase and Sale Agreement dated September 16, 2013.

C. Assignor has agreed to assign, and Assignee agreed to acquire, Assignor’s
right to purchase the Property under and in accordance with the terms of the
Contract.

NOW, THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledge and confessed, the parties do hereby agree as follows:

1. Assignor hereby assigns to Assignee all of Assignor’s rights, title and
interests in, to and under the Contract and Assignee hereby assumes the Contract
and all obligations and liabilities of Assignor under the Contract. Assignor is
not released from any obligations or liabilities relating to the Contract.

2. Assignor hereby transfers and assigns to Assignee any and all Earnest Money
Deposits, Additional Earnest Money Deposits, Extension Fees, and Closing Earnest
Money Deposits paid by Assignor under the Contract.

3. This Assignment may be executed in any number of identical multiple
counterparts, each of which shall constitute an original hereof, and all of
which shall together constitute, collectively, this Assignment.

4. Capitalized terms used in this Assignment not otherwise defined herein shall
have the meanings ascribed to them in the Contract.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed and delivered by
Assignor and Assignee as of the date first above written.

 

ASSIGNOR:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company,

By:  

 /s/ Gregory A. Jones

Name:   Gregory A. Jones Title:   Vice President

ASSIGNEE:

GGT TRG Rim TX, LLC,

a Delaware limited liability company

By:   TRG Rim, L.P.,  

a Delaware limited partnership,

its Operating Member

  By:   TRG-Rim GP, LLC,    

a Delaware limited liability company,

its sole general partner

    By:  

 /s/ Brian J. Tusa

      Brian J. Tusa, President

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT A

[Omitted as not necessary to an understanding of the Agreement]